Title: To Benjamin Franklin from Henri Serre, 29 May 1778
From: Serre, Henri
To: Franklin, Benjamin


Monsieur
Genêve le 29 May. 1778
Pardonnez la liberté que je prends, mais je ne crois pas pouvoir mieux m’adresser, pour m’éclaircir sur un sujet tel que celui-ci; votre sisteme sur l’életricité explique parfaitement tous les phenomênes qu’elle nous présente. Cependant, Monsieur, je me trouve arreté quand je veus éssayer d’expliquer les effets de l’électrophore de Mr. Volta par le moyen de votre électricité positive et négative. Cette éxperience est certainement fondée sur les mêmes principes qui expliquent si bien les effets de la bouteille de Leide; cependant je ne comprend pas bien pourquoi apres avoir frotté la résine de l’électrophore et excité ainsi son électricité, l’on ne peut éxciter d’étincelle de la plaque de métal que l’on pose dessus et que l’on élêve ensuite à une certaine hauteur, si l’on ne tire auparavant une petite commotion en touchant en même tems la plaque inferieure et la superieure tandis que cette derniere est en contact avec la résine. Je concois bien qu’un des cotés s’electrise positivement et l’autre negativement, et que cela donne lieu à la petite commotion que l’on ressent en touchant en même tems les 2 plaques. Je concois bien encore que si l’on élêve la plaque superieure sans l’avoir touchée l’on ne tirera point d’étincelle parce que l’électricité reste toujours attachée à la surface de la resine d’ou elle ne se détache qu’autant qu’on fasse subir, au coté inferieure et dont l’électricité est contraire à celle du superieur, des effets analogues, en vertut de cette régle que vous avez si bien demontrée que dans l’expérience de la commotion une surface ne peut se charger ou se décharger, qu’en raison de ce que la surface opposée se décharge ou se charge; mais pourquoi tire-t-on une étincelle si brillante lorsqu’apres avoir tiré la petite commotion et élevé la plaque superieure on en aproche la main ou tout autre corp simpatélectrique[?], dira-ton que l’équilibre ne s’est pas parfaitement retabli et qu’il reste encore quelque peu d’électricité dans la surface supérieure? Mais si cela etoit ainsi et que l’on suppose qu’il reste encore une petite commotion on ne devroit point pouvoir éxciter d’etincelle apres avoir élevé la plaque par la même raison que l’on en tire point lorsque l’on éleve cette même plaque sans l’avoir touchée dans le tems qu’elle est en contact avec la resine, les choses étant restées dans le même etat au degré de force prés; daignés, Monsieur, si vos occupations vous le permettent, me donner quelque lumiere sur les causes de ce phenomêne. Je suis en attendant Monsieur Votre tres humble et três obeissant serviteur
Henri Serre

P.S. Mon adresse, Monsieur, est simplement Henri Serre à Gêneve

 
Addressed: A Monsieur / Monsieur Franklin / A Paris
Endorsed: Henry Serre à Geneve / Electrophore
Notation: Geneve 19 may 1778.
